DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Claim 1: The prior art, either taken alone or in combination, fails to teach:
measuring a shift between the carrier plate for the cope flask and the cope flask; measuring a shift between the carrier plate for the drag flask and the drag flask;
determining if a shift in cavity parts is within an allowable range, wherein the data on the shift is obtained based on the shift between the carrier plate for the cope flask and the cope flask, the shift between the carrier plate for the drag flask and the drag flask, in combination with the rest of the limitations of claim 1.

The closest prior art is Hunter et al. (US 6,015,007; hereinafter “Hunter”).
Hunter teaches measuring a shift between the cope flask and the drag flask that have been assembled (see Figs. 5-7 and 4:64-6:64);
determining if a shift in cavity parts is within an allowable range (see Fig. 4 and 4:64-6:64), wherein the data on the shift is obtained based on the shift between the cope flask and the drag flask that have been assembled (see Fig. 4 and 4:64-6:64).

measuring a shift between the carrier plate for the cope flask and the cope flask; measuring a shift between the carrier plate for the drag flask and the drag flask;
determining if a shift in cavity parts is within an allowable range, wherein the data on the shift is obtained based on the shift between the carrier plate for the cope flask and the cope flask, the shift between the carrier plate for the drag flask and the drag flask.

Claims 2-7: Depend either directly or indirectly from claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN HA whose telephone number is (571)270-5934.  The examiner can normally be reached on M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.S.H/Examiner, Art Unit 1735                                                                                                                                                                                                        


25 February 2021
/KEVIN P KERNS/Primary Examiner, Art Unit 1735